TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-07-00227-CV


L. Diane Wells, Appellant

v.


Joe McCurry, Appellee





FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT

NO. 30240-A, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N

	Appellant L. Diane Wells has filed a motion to dismiss her appeal.  See Tex. R. App.
P. 42.1(a)(1).  We grant the motion and dismiss the appeal.  See id.


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Dismissed on Appellant's Motion
Filed:   July 2, 2008